TENNESSEE BUREAU OF WORKERS’ COMPENSATION
IN THE COURT OF WORKERS’ COMPENSATION CLAIMS

AT MEMPHIS

ALEXIS SALTERS, ) Docket No. 2020-08-0492
Claimant, )

V. )

HEALTHCHANNELS, LLC d/b/a )

SCRIBE AMERICA, ) State File No. 20286-2020
Respondent, )

And )

SENTRY CASUALTY COMPANY, )
Carrier. ) Judge Deana C. Seymour

 

COMPENSATION ORDER GRANTING SUMMARY JUDGMENT

 

The Court held a hearing on HealthChannels, LLC’s motion for summary
judgment on October 23, 2020. The dispositive issue is whether HealthChannels is
entitled to summary judgment because Ms. Salters failed to timely file her claim. For the
reasons below, the Court holds that HealthChannels is entitled to summary judgment.

Procedural History

Ms. Salters claimed injuries to her head, ear, and mouth after fainting and falling
at work on April 15, 2019. HealthChannels denied the claim based on the idiopathic
nature of Ms. Salters’s injury.

Ms. Salters filed a Petition for Benefit Determination requesting workers’
compensation benefits on May 12, 2020. HealthChannels filed its motion, along with a
statement of undisputed facts, on August 26, 2020. Ms. Salters did not respond to the
motion as required by Tennessee Rules of Civil Procedure 56.03.’

 

' During the motion hearing, Ms. Salters alleged she never received the motion or attachments, which
explained the requirements of Rule 56. HealthChannels’s attorney verified the documents were served by
mail and email, and the Court granted permission for it to file proof of service following the hearing.
HealthChannels filed the sworn statement of Ashley Namynanik, which included the email that was sent
to Ms. Salters on August 26, 2020.
HealthChannels’s Motion

HealthChannels filed a statement of undisputed material facts with citations to the
record in compliance with Tennessee Rules of Civil Procedure 56.03 and the sworn
declaration of Laurel Sitze, the claims adjuster from Sentry Casualty Co. assigned to Ms.
Salters’s claim. The Court summarizes the material facts as follows: 1) Ms. Salters filed
her PBD on May 12, 2020; 2) Ms. Salters seeks temporary and medical benefits arising
out of an incident at work on April 15, 2019; 3) HealthChannels denied Ms. Salters’s
claim; and 4) HealthChannels did not voluntarily pay workers’ compensation benefits to
or on behalf of Ms. Salters from April 15, 2019, to April 15, 2020. HealthChannels
contended it was entitled to summary judgment because Ms. Salters failed to file her
PBD within the one-year statute of limitations in Tennessee Code Annotated section 50-
6-203(b)(1) (2019).

Analysis

Summary judgment is appropriate “if the pleadings, depositions, answers to
interrogatories, and admissions on file, together with the affidavits, if any, show that
there is no genuine issue as to any material fact and that the moving party is entitled to a
judgment as a matter of law.” Tenn. R. Civ. P. 56.04 (2019).

As the moving party, HealthChannels must do one of two things to prevail on its
motion: (1) submit affirmative evidence that negates an essential element of Ms. Salters’s
claim, or (2) demonstrate that her evidence is insufficient to establish an essential element
of her claim. Tenn. Code Ann. § 20-16-101 (2019); see also Rye v. Women’s Care Ctr. of
Memphis, MPLLC, 477 S.W.3d 235, 264 (Tenn. 2015). If HealthChannels is successful in
meeting this burden, Ms. Salters must then establish that the record contains specific facts
upon which the Court could base a decision in her favor. Jd. at 265.

Ms. Salters filed no response opposing HealthChannels’s properly-supported
motion for summary judgment, and she failed to meet the technical requirement of Rule
56 by responding to HealthChannels’s statement of undisputed facts. Therefore, the Court
finds the motion and the facts undisputed. The issue then is whether under Rule 56.06
summary judgment is “appropriate.”

Under Tennessee Code Annotated section 50-6-203, an employee’s right to
recover compensation is forever barred unless the employee files a PBD within one year
after the accident resulting in injury. Here, Ms. Salters’s accident occurred on April 15,
2019, but she did not file her PBD until May 12, 2020.

The statute of limitations can be extended by payments made on the claim. See
Tenn. Code Ann. § 50-6-203(b)(2). However, based on Ms. Sitze’s sworn statement, no

2
benefits were paid on the claim between April 15, 2019, and April 15, 2020. Considering
the merits of HealthChannels’s motion, the Court finds it successfully demonstrated that
Ms. Salters failed to timely file her claim.

Since HealthChannels met its burden, the Court considers whether Ms. Salters
identified facts upon which the Court could base a decision in her favor. As Ms. Salters
failed to respond to the motion as required by Rule 56, she cannot dispute any of the facts
HealthChannels asserted in its statement of material facts. See Union Serv. Indus., Inc. v.
Sloan, 1988 Tenn. App. LEXIS 592, at *4 (Tenn. Ct. App. Sept. 28, 1988). Therefore, the
Court finds Ms. Salters failed to identify any facts showing a genuine issue for trial.

IT IS, THEREFORE, ORDERED as follows:

1. HealthChannels’s Motion for Summary Judgment is granted, and Ms. Salters’s
claim is dismissed with prejudice to its refiling.

2. Absent appeal, this order shall become final thirty days after entry.

3. The Court taxes the $150.00 filing fee to HealthChannels under Tennessee
Compilation Rules and Regulations 0800-02-21-.06, payable to the clerk within
five days of this order becoming final.

4. HealthChannels shall prepare and submit the SD-2 with the Clerk within ten days
of the date of judgment.

ENTERED October 28, 2020.

at c
el |
“.

 

Judge Deana C. Seymour
Court of Workers’ Compensation Claims
CERTIFICATE OF SERVICE

I certify that a copy of this Order was sent as indicated on October 28, 2020.

 

 

 

 

Name Certified | U.S. | Email | Service sent to:
Mail Mail
Alexis Salters, xX xX xX 8908 Bell Forrest Drive
Employee Olive Branch, Mississippi 38654
ansalters@gmail.com
LeeAnne Murray, X =| leeamurray@feeneymurray.com

Employer’s Attorney

 

 

 

 

 

 

} /
mI A iM

 

Penny Shrivn, Clerk of Court
Court of Workers’ Compensation Claims
We.courtclerk@tn.gov

 
 

Compensation Hearing Order Right to Appeal:

If you disagree with this Compensation Hearing Order, you may appeal to the Workers’
Compensation Appeals Board or the Tennessee Supreme Court. To appeal to the Workers’
Compensation Appeals Board, you must:

1. Complete the enclosed form entitled: “Notice of Appeal,” and file the form with the
Clerk of the Court of Workers’ Compensation Claims within thirty calendar days of the
date the compensation hearing order was filed. When filing the Notice of Appeal, you
must serve a copy upon the opposing party (or attorney, if represented).

2. You must pay, via check, money order, or credit card, a $75.00 filing fee within ten
calendar days after filing of the Notice of Appeal. Payments can be made in-person at
any Bureau office or by U.S. mail, hand-delivery, or other delivery service. In the
alternative, you may file an Affidavit of Indigency (form available on the Bureau’s
website or any Bureau office) seeking a waiver of the filing fee. You must file the fully-
completed Affidavit of Indigency within ten calendar days of filing the Notice of
Appeal. Failure to timely pay the filing fee or file the Affidavit of Indigency will
result in dismissal of your appeal.

3. You bear the responsibility of ensuring a complete record on appeal. You may request
from the court clerk the audio recording of the hearing for a $25.00 fee. A licensed court
reporter must prepare a transcript and file it with the court clerk within fifteen calendar
days of the filing the Notice of Appeal. Alternatively, you may file a statement of the
evidence prepared jointly by both parties within fifteen calendar days of the filing of the
Notice of Appeal. The statement of the evidence must convey a complete and accurate
account of the hearing. The Workers’ Compensation Judge must approve the statement
of the evidence before the record is submitted to the Appeals Board. If the Appeals
Board is called upon to review testimony or other proof conceming factual matters, the
absence of a transcript or statement of the evidence can be a significant obstacle to
meaningful appellate review.

4. After the Workers’ Compensation Judge approves the record and the court clerk transmits
it to the Appeals Board, a docketing notice will be sent to the parties. The appealing
party has fifieen calendar days after the date of that notice to submit a brief to the
Appeals Board. See the Practices and Procedures of the Workers’ Compensation
Appeals Board.

To appeal your case directly to the Tennessee Supreme Court, the Compensation Hearing
Order must be final and you must comply with the Tennessee Rules of Appellate
Procedure. If neither party timely files an appeal with the Appeals Board, the trial court’s
Order will become final by operation of law thirty calendar days after entry. See Tenn.
Code Ann. § 50-6-239(c)(7).

For self-represented litigants: Help from an Ombudsman is available at 800-332-2667.
 

NOTICE OF APPEAL

Tennessee Bureau of Workers’ Compensation

www.tn.gov/workforce/injuries-at-work/

wce,courtclerk@tn.gov | 1-800-332-2667
Docket No.:
State File No.:

Date of Injury:

 

Employee

 

Employer

Notice is given that

 

[List name(s) of all appealing party(ies). Use separate sheet if necessary.]

appeals the following order(s) of the Tennessee Court of Workers’ Compensation Claims to the
Workers’ Compensation Appeals Board (check one or more applicable boxes and include the date file-
stamped on the first page of the order(s) being appealed):

CO Expedited Hearing Order filed on 0 Motion Order filed on

2 Compensation Order filed on O Other Order filed on

issued by Judge

 

Statement of the Issues on Appeal
Provide a short and plain statement of the issues on appeal or basis for relief on appeal:

 

 

 

 

Parties
Appellant(s) (Requesting Party): [ Employer!” Employee
Address: Phone:

Email:
Attorney’s Name: BPR#:

 

 

Attorney’s Email: Phone:

 

Attorney’s Address:

 

* Attach an additional sheet for each additional Appellant *

LB-1099 rev. 01/20 Page 1 of 2 RDA 11082
Employee Name: Docket No.: Date of Inj.:

 

 

 

 

 

 

Appellee(s) (Opposing Party): |_| Employer [Employee
Appellee’s Address: Phone:

Email:

Attorney’s Name: BPR#:

Attorney’s Email: Phone:

Attorney’s Address:

 

* Attach an additional sheet for each additional Appellee *

CERTIFICATE OF SERVICE

L, , certify that | have forwarded a
true and exact copy of this Notice of Appeal by First Class mail, postage prepaid, or in any manner as described
in Tennessee Compilation Rules & Regulations, Chapter 0800-02-21, to all parties and/or their attorneys in this
case on this the day of , 20

 

[Signature of appellant or attorney for appellant]

LB-1099 rev. 01/20 Page 2 of 2 RDA 11082